




AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 2 TO Receivables Purchase Agreement dated as of November 1,
2012, is among:
(a)    BWA Receivables Corporation, a Delaware corporation (“Seller”),
(b)    BorgWarner Inc., a Delaware corporation (“BWI”), as initial Collection
Agent and as Performance Guarantor,
(c)    Wells Fargo Bank, N.A., successor by merger to Wachovia Bank, National
Association (“Wells Fargo” or a “Purchaser” and, together with its successors
and assigns, the “Purchasers”), and
(d)    Wells Fargo Bank, N.A., successor by merger to Wachovia Bank, National
Association, in its capacity as Administrative Agent for the Purchasers (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
PRELIMINARY STATEMENT
Seller, BWI, Wells Fargo and the Administrative Agent are parties to that
certain Receivables Purchase Agreement dated as of December 21, 2009 (as amended
from time to time, the “Agreement;” capitalized terms used and not otherwise
defined herein being used with the meanings attributed thereto in the
Agreement). Seller has requested that Wells Fargo make certain amendments to the
facility evidenced by the Agreement, and Wells Fargo and the Administrative
Agent are willing to agree to such amendments on the terms, and subject to the
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendments.
1.1.    Section 5.1(a)(i)(B) of the Agreement is hereby amended to delete
“audited” where it appears and to substitute in lieu thereof “unaudited.”
1.2.    Schedule A to the Agreement is hereby amended to delete “$80,000,000” in
each place where it appears and to substitute in lieu thereof “$110,000,000.”
1.3.    The definition of “Dilution Reserve” set forth in Exhibit I to the
Agreement is hereby amended to delete “2.00” where it appears and to substitute
in lieu thereof “1.50.”
1.4.    The definition of “Eligible Receivable” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:

1

--------------------------------------------------------------------------------






“Eligible Receivable” means a Receivable:
(a)    the Obligor of which (i) if a natural person, is a resident of the United
States or Canada or, if a corporation or other business organization, is
organized under the laws of the United States of Canada or any political
subdivision thereof or has its chief executive office in the United States or
Canada; (ii) is not an Affiliate of any of the parties hereto; or (iii) is not a
government or a governmental subdivision or agency (unless the Assignment of
Claims Act of 1940, as amended, has been complied with),
(b)    which is not a Defaulted Receivable or owing from an Obligor as to which
more than 50% of the aggregate Outstanding Balance of all Receivables owing from
such Obligor are Defaulted Receivables,
(c)    which by its terms is due and payable within 65 days of the original
billing date therefor,
(d)    which is an “account” or a “payment intangible” as defined in section
9-102 of the UCC of all applicable jurisdictions,
(e)    which is denominated and payable only in United States dollars in the
United States,
(f)    which arises under a Contract, invoice or other written contractual
obligation which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms,
(g)    which arises under a Contract, invoice or other written contractual
obligation that contains an obligation to pay a specified sum of money,
contingent only upon the sale of goods or the provision of services by the
applicable Originator,
(h)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
(i)    which satisfies in all material respects all applicable requirements of
the Credit and Collection Policy,
(j)    which was generated in the ordinary course of the applicable Originator's
business,
(k)    which arises solely from the sale of goods or the provision of services
to the related Obligor by the applicable Originator, and not by any

2

--------------------------------------------------------------------------------






other Person that is not an Originator (in whole or in part),
(l)    as to which the Administrative Agent has not notified Seller that the
Administrative Agent has determined, acting reasonably, that such Receivable or
class of Receivables is not acceptable as an Eligible Receivable, including,
without limitation, because such Receivable arises under a Contract that is not
acceptable to the Administrative Agent, acting reasonably,
(m)    which is not subject to (i) any right of rescission or set-off, or (ii)
any currently asserted counterclaim or other defense (including defenses arising
out of violations of usury laws) of the applicable Obligor against any
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against any Originator to cause any Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract); provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable, then such Receivable may be deemed
an Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator (thus giving rise to
a potential offset against such Receivables) may be treated as Eligible
Receivables to the extent that the Obligor of such Receivables has agreed
pursuant to a written agreement in form and substance satisfactory to the
Administrative Agent, that such Receivables shall not be subject to such offset,
(n)    as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,
(o)    as to which all right, title and interest to and in which has been
validly transferred by the applicable Originator directly or indirectly to
Seller pursuant to one or both of the Purchase Agreement, and Seller has good
and marketable title thereto free and clear of any adverse claim, and
(p)    payable into a Lock-Box or Lock-Box Account that is the subject to a
Lock-Box Agreement.
1.5.    The definition of “Facility Termination Date” set forth in Exhibit I to
the Agreement is hereby amended to delete “December 21, 2012” where it appears
and to substitute in lieu thereof “October 31, 2014.”
1.6.    The definition of “LIBOR Market Index Rate” set forth in Exhibit I to
the Agreement is hereby amended and restated in its entirety to read as follows:
“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen

3

--------------------------------------------------------------------------------






LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such date,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Administrative Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.
1.7.    The definition of “Loss Reserve” set forth in Exhibit I to the Agreement
is hereby amended to delete “2.00” where it appears and to substitute in lieu
thereof “1.50.”
1.8.    The definition of “Purchase Limit” set forth in Exhibit I to the
Agreement is hereby amended to delete “$80,000,000” where it appears and to
substitute in lieu thereof “$110,000,000.”
1.9.    The definition of “Required Reserve Factor Floor” set forth in Exhibit I
to the Agreement is hereby amended to delete “21.00” where it appears and to
substitute in lieu thereof “17.00.”
1.10.    Exhibit IV to the Agreement is hereby amended and restated in its
entirety to read as set forth in Annex A to this Amendment.
Section 2. Representations. In order to induce the Administrative Agent and the
Purchaser to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to them as follows: (a) after giving effect to this
Amendment, each of such Seller Party's representations and warranties set forth
in Article III of the Agreement is true and correct in all material respects on
and as of the date hereof as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall remain true and correct
in all material respects as of such earlier date, (b) the execution and delivery
by such Seller Party of this Amendment and the performance of its obligations
under the Agreement as amended hereby are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part, (c) this Amendment has been duly executed and delivered by such Seller
Party, (d) the execution and delivery by such Seller Party of this Amendment and
the performance of its obligations under the Agreement as amended hereby not
contravene or violate (i) its Organic Documents, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any material
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and (e) this Amendment
constitutes the legal, valid and binding obligation of such Seller Party
enforceable against such Seller Party in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
Section 3. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon receipt by the Administrative Agent's counsel of (a)
counterparts hereof, duly executed by each of the parties hereto, (b)
counterparts of a second amended and restated





4

--------------------------------------------------------------------------------




Fee Letter, duly executed by the Administrative Agent and Seller, and payment of
the Arrangement Fee (under and as defined therein), and (c) payment in full of
its legal fees associated with this Amendment and the other Transaction
Documents.
Section 4. Miscellaneous.
4.1.    CHOICE OF LAW.
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
4.2.    CONSENT TO JURISDICTION.
EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN,
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE AGREEMENT AS AMENDED HEREBY, AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
ADMINISTRATIVE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE ADMINISTRATIVE
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR THE AGREEMENT AS
AMENDED HEREBY SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.
4.3.    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT OR THE AGREEMENT AS AMENDED HEREBY OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.
4.4.    Ratification; Binding Effect. Except as expressly amended hereby, the
Agreement remains unaltered and in full force and effect, and BWI hereby
ratifies and reaffirms its obligations under the Performance Undertaking. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns (including any trustee in
bankruptcy).

5

--------------------------------------------------------------------------------






4.5.    Counterparts; Severability. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Any provisions
of this Amendment which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
[Signature Pages Follow]

6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.




BWA Receivables Corporation, as Seller


By:    /s/ Thomas McGill                                
Name: Thomas McGill
Title: President






BORGWARNER INC., as the Collection Agent and as Performance Guarantor


By:    /s/ James Hohenadel                            
Name: James Hohenadel
Tile: Assistant Treasurer







7

--------------------------------------------------------------------------------










WELLS FARGO BANK, N.A.,
individually as a Purchaser and as Administrative Agent


By:    /s/ Michael J. Landry                                
Name: Michael J. Landry
Title: Vice President

8

--------------------------------------------------------------------------------








Annex A


Exhibit IV
Lock-Boxes and Lock-Box Accounts











9